Case 1:20-cv-21859-CMA Document 86 Entered on FLSD Docket 08/07/2020 Page 1 of 7


                                 UNITED STATE DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                           “IN ADMIRALTY”

                               CASE NO.: 20-CV-21859-ALTONAGA

  In the Matter of the Complaint for Exoneration
  from or Limitation of Liability by Jose Garcia,
  as owner of the 2019 40’ Beneteau Motor
  Yacht bearing Hull Identification No.
  BENER159L819,

        Petitioner.
  ___________________________________/

                          PETITIONER’S THIRD PARTY COMPLAINT
                            AGAINST ALLISON DILLON-TORRES

         Petitioner, JOSE GARCIA, by and through his undersigned counsel, and in accordance

  with Fed. R. Civ. P. 14 and the Supplemental Admiralty Rules, hereby sues Third Party

  Defendant ALLISON DILLON-TORRES (hereinafter “TORRES”), and alleges:

         1.      This an admiralty and maritime claim brought within the jurisdiction of this Court

  pursuant to 28 U.S.C. §1333 and is brought within the meaning of Supplemental Rule F(5) and

  Fed. R. Civ. P. 14.

         2.      On information and belief, TORRES is a citizen and resident of Miami-Dade

  County, Florida.

         3.      Venue is appropriate in this district as the underlying incident occurred in Miami-

  Dade County, Florida.

         4.      The subject vessel is a 2019 40’ Beneteau Motor Yacht bearing Hull

  Identification No. BENER159L819, (hereinafter “the Vessel”).

         5.      At all times material, PETITIONER was the owner of the Vessel.




                                           HORR, NOVAK & SKIPP, P.A.
           TWO DATRAN CENTER – SUITE 1700, 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA – 33156
Case 1:20-cv-21859-CMA Document 86 Entered on FLSD Docket 08/07/2020 Page 2 of 7
                                                                     Case No.: 20-CV-21859-ALTONAGA
                                                                                              PAGE 2


           6.     At all times material, PETITIONER exercised due diligence to make and maintain

  the Vessel in all respects seaworthy; and all times material, she was in all respects seaworthy and

  fit for the use in which she was engaged until the occurrence of the incident hereinafter

  described.

           7.     On or about March 8, 2020, Petitioner and a group of people took the vessel out

  on the navigable waters on the United States in Miami, Florida.

           8.     The vessel was under the command of Iran Fleitas, who PETITIONER asked to

  operate the vessel for the evening.

           9.     The vessel traveled up the Miami River to the Casablanca Restaurant, where she

  was tied up to the dock, the engines were shut down, and the key was placed in a lock box out of

  sight.

           10.    PETITIONER and his guests then went into the restaurant for dinner.

           11.    While PETITIONER was having an after-dinner coffee and paying the bill, two of

  the guests, one of whom was TORRES, boarded the vessel without PETITIONER’s knowledge

  or consent.

           12.    Again, without PETITIONER’s knowledge or consent, TORRES started and

  engaged the engines, causing the vessel to crash into another vessel, which allegedly resulted in

  bodily injuries and property damage (hereinafter the “Incident”).

           13.    Prior to the incident, all guests were told to stay away from the helm station of the

  Vessel and that they were not allowed to operate the Vessel.

           14.    At no time prior to the incident did PETITIONER give anyone other than Mr.

  Fleitas permission to operate the vessel.




                                            HORR, NOVAK & SKIPP, P.A.
            TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA – 33156
Case 1:20-cv-21859-CMA Document 86 Entered on FLSD Docket 08/07/2020 Page 3 of 7
                                                                       Case No.: 20-CV-21859-ALTONAGA
                                                                                                PAGE 3


         15.        Third Party Defendant TORRES operated the Vessel at the time of the incident

  without PETITIONER’s knowledge or consent.

         16.        Multiple persons have claimed injuries as a result of the incident, including

  Joseph Whelan, ECF 69 and Robert Roffey, ECF 78.

         17.        One claimant, SOBE-IT 440, LLC, has claimed property damage as a result of the

  Incident. ECF 61.

         18.        The Vessel itself was damaged during the incident.

         19.        PETITIONER commenced an acting seeking exoneration from or limitation of

  liability pursuant to 46 U.S.C. 30505 et seq. ECF 57

         20.        No act or omission by PETITIONER contributed in any way to the cause of the

  Incident.

         21.        The aforesaid injuries and damages were not caused or contributed to by any

  fault, negligence or lack of due care by PETITIONER or the Vessel.

         22.        The aforesaid injuries and damages were done, occasioned and incurred without

  the privity and knowledge of PETITIONER.

         23.        Rather, the aforesaid injuries and damages were done, occasion and incurred

  solely due to the unauthorized use of the Vessel by TORRES.

         24.        All conditions precedent to this action have been met or waived.

                                         COUNT I - CONVERSION

         25.        Petitioner readopts and realleges paragraphs 1 – 24 as if fully asserted herein.

         26.        At the time of the incident, TORRES intentionally and knowingly exercised

  dominion over Petitioner’s Vessel.




                                              HORR, NOVAK & SKIPP, P.A.
              TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA – 33156
Case 1:20-cv-21859-CMA Document 86 Entered on FLSD Docket 08/07/2020 Page 4 of 7
                                                                    Case No.: 20-CV-21859-ALTONAGA
                                                                                             PAGE 4


         27.     At the time of the incident, TORRES did not have Petitioner’s authorization,

  consent, or permission, either express or implied, to exercise dominion over the Vessel.

         28.     Rather, without Petitioner’s authorization, consent, or permission, either express

  or implied, to exercise dominion over the Vessel, TORRES undertook to start the vessel,

  operated it on the navigable waters of the United States, and cause damage to other vessels and

  persons, and the Vessel itself.

         29.     As a proximate result of TORRES’ conversion of the Vessel, Petitioner and his

  Vessel where damaged.

         30.     As a proximate result of TORRES’ conversion of the Vessel, multiple claimants

  have asserted claims against the Petitioner and the Vessel.

         WHEREFORE, Petitioner demands judgment for damages against Third Party Defendant

  TORRES, including pre-judgment interest, costs, and attorney’s fees, as permitted by law, as

  well as any further relief that this Court deems just and proper under the circumstances.



                                     COUNT II - NEGLIGENCE

         31.     Petitioner readopts and realleges paragraphs 1 – 24 as if fully asserted herein.

         32.     TORRES, as operator of the Vessel at the time of the incident, owned a duty to

  exercise reasonable care in the operation and navigation of the Vessel.

         33.     At the time of the incident, TORRES breached that duty of care in multiple ways,

  including:

                 A.      Failing to comply with statutory and regulatory standards for operating a

  Vessel on navigable waters;

                 B.      Failing to comply with Navigational Rules for Inland Waters,


                                           HORR, NOVAK & SKIPP, P.A.
           TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA – 33156
Case 1:20-cv-21859-CMA Document 86 Entered on FLSD Docket 08/07/2020 Page 5 of 7
                                                                    Case No.: 20-CV-21859-ALTONAGA
                                                                                             PAGE 5


                 C.      Failing to operate the vessel in a reasonable, safe and careful manner,

                 D.      And other acts of negligence as will be determined through discovery.

         34.     As a proximate result of TORRES’ breach of the aforementioned duties,

  Petitioner and his Vessel where damaged.

         35.     As a proximate result of TORRES’ breach of the aforementioned duties, multiple

  claimants have asserted claims against the Petitioner and the Vessel.

         WHEREFORE, Petitioner demands judgment for damages against Third Party Defendant

  TORRES, including pre-judgment interest, costs, and attorney’s fees, as permitted by law, as

  well as any further relief that this Court deems just and proper under the circumstances.



                                   COUNT III – CONTRIBUTION

         36.     Petitioner readopts and realleges paragraphs 1 – 24 as if fully asserted herein.

         37.     TORRES, as operator of the Vessel at the time of the incident, owed a duty to

  exercise reasonable care in the operation and navigation of the Vessel.

         38.     At the time of the incident, TORRES breached that duty of care in multiple ways,

  including:

                 A.      Failing to comply with statutory and regulatory standards for operating a

  Vessel on navigable waters;

                 B.      Failing to comply with Navigational Rules for Inland Waters,

                 C.      Failing to operate the vessel in a reasonable, safe and careful manner,

                 D.      And other acts of negligence as will be determined through discovery.




                                           HORR, NOVAK & SKIPP, P.A.
           TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA – 33156
Case 1:20-cv-21859-CMA Document 86 Entered on FLSD Docket 08/07/2020 Page 6 of 7
                                                                      Case No.: 20-CV-21859-ALTONAGA
                                                                                               PAGE 6


            39.    As a proximate result of TORRES’ breach of the aforementioned duties, multiple

  claimants have asserted claims against the Petitioner and the Vessel, including Joseph Whelan,

  ECF 69, Robert Roffey, ECF 78, and SOBE-IT 440 LLC, ECF 61.

            40.    The aforementioned Claims against Petitioner and the Vessel were occasioned

  due solely to the fault and/or negligence of TORRES, and not by any action or inaction of

  Petitioner of the Vessel.

            41.    Nevertheless, Whelan, Roffey and SOBE-IT have sued Petitioner for damages

  resulting from TORRES’ actions and/or negligence.

            42.    Additionally, Petitioner has incurred the costs of defense relating to the claims

  brought against him.

            43.    Accordingly, Petitioner is entitled to contribution from TORRES for the damages

  sought by the claimants as a proximate result of TORRES’ negligence and conversion of the

  Vessel.

            44.    In addition, Petitioner is entitled to damages from TORRES for the costs and

  expenses he has incurred and continues to incur in connection with defending against the claims

  by the Claimants in this action.

            WHEREFORE, Petitioner demands judgment for damages against Third Party Defendant

  TORRES, including contribution, pre-judgment interest, costs, and attorney’s fees, as permitted

  by law, as well as any further relief that this Court deems just and proper under the

  circumstances.

  Submitted this 7th day of August, 2020.




                                             HORR, NOVAK & SKIPP, P.A.
             TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA – 33156
Case 1:20-cv-21859-CMA Document 86 Entered on FLSD Docket 08/07/2020 Page 7 of 7
                                                                   Case No.: 20-CV-21859-ALTONAGA
                                                                                            PAGE 7


                                                 Respectfully submitted,

                                                 s/Craig P. Liszt
                                                 Craig P. Liszt
                                                 Florida Bar No. 63414
                                                 cliszt@admiral-law.com
                                                 HORR, NOVAK & SKIPP, P.A.
                                                 Two Datran Center, Suite 1700
                                                 9130 South Dadeland Blvd.
                                                 Miami, FL 33156
                                                 Telephone: (305) 670-2525
                                                 Facsimile: (305) 670-2526
                                                 Attorneys for Petitioner


                                           SERVICE LIST

  Robert D. Peltz, Esq.                            Sidney A. Goldberg, Esq.
  The Peltz Law Firm                               Goldberg & Hirsch, P.A.
  P.O. Box 56-6556                                 3020 Sun Trust International Center
  Miami, FL 33256                                  One S.E. Third Avenue
  Email: RPeltz@gmail.com                          Miami, FL 33131
  Attorney for Claimant, Joseph Whalen             Email: SGoldberg@goldberghirshpa.com
                                                   Co-Counsel for Claimant, Joseph Whalen

  John W. Keller, III, Esq.                        Mustafa Dandashly, Esq.
  Sheyla Mesa, Esq.                                Goldberg & Rosen, P.A.
  Keller & Mesa, LLP                               1111 Brickell Avenue – Ste 2180
  121 Majorca Avenue, #200                         Miami, FL 33131
  Coral Gables, FL 33134                           Email: pleadings@goldbergandrosen.com;
  Email: jkeller@kellermesa.com                    mhd@goldbergandrosen.com;
  Email: smesa@kelleresa.com                       evelyn@goldbergandrosen.com
  Attorney for Claimant, SoBe-It 440, LLC          Attorney for Claimant, Robert Roffey




                                          HORR, NOVAK & SKIPP, P.A.
          TWO DATRAN CENTER, SUITE 1700 - 9130 SOUTH DADELAND BOULEVARD - MIAMI - FLORIDA – 33156
